IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10210
                         Summary Calendar


KURT CHARLES GARRISON ET AL.,

                                         Plaintiff,

KURT CHARLES GARRISON,

                                         Plaintiff-Appellant,

versus

WICHITA FALLS TX. CITY OF; JACK SCHLIEPER,
Individually and in his official capacity as
Chief of Police; DAVID BYNUM, Individually and
in his official capacity as Policeman,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:97-CV-213-X
                      --------------------

                         December 7, 1999

Before KING, Chief Judge, JOLLY, and PARKER, Circuit Judges.

PER CURIAM:*

     Kurt Charles Garrison appeals the district court’s dismissal

of his pro se civil rights complaint wherein he argued that the

issuance of a speeding ticket to his wife resulted in a violation

of several constitutional rights.   Assuming, arguendo, that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10210
                                -2-

Garrison has standing to bring this appeal, we find it

frivolous.

     The district court did not abuse its discretion by denying

Garrison leave to amend the complaint.    See Ashe v. Corley, 992
F.2d 540, 542 (5th Cir. 1993).    Nor did the court err by

dismissing the complaint for failure to state a claim without a

trial by jury.   See Fed. R. Civ. P. 12(b)(6).

     The appeal is without arguable merit and thus is DISMISSED.

See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   All outstanding motions are DENIED.   In addition, we

impose upon Garrison a monetary sanction of $100 based on the

lack of respect for this Court evinced in the motion to recuse

various Judges of this Court.    The Clerk of this Court shall

accept no further filings from Garrison until the $100 sanction

is paid.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION IMPOSED.